The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Nilsson et al., US 10,037,036 B2 teaches a method and arrangement for
determining safe vehicle trajectories for a vehicle equipped with sensors for monitoring a surrounding
environment, taking into account sensing limitations, as well as a vehicle including such an arrangement.
The method includes detecting observable obstacles, detecting unobservable areas, adding virtual
obstacles in unobservable areas, associating each observable obstacle and each virtual obstacle with
one or more hypothetical events and assigning an occurrence probability to each combination of
obstacle and one or more events, and determining safe vehicle trajectories based on both observable
obstacles and virtual obstacles and the occurrence probability of each combination of obstacle and one
or more events.
Regarding independent claim 1, Nilsson taken either independently or in combination with the prior art of record fails to teach or render obvious determining, based at least in part on detecting the object, a merge location at which a path of the first lane and a path of the second lane merge; determining a second exit point associated with the overlap area based at least in part on the merge location; determining a second trajectory for the autonomous vehicle based at least in part on the second exit point; and controlling the autonomous vehicle to follow the second trajectory in conjunction with the other claim limitations.

Regarding independent claim 13, Nilsson taken either independently or in combination with the prior art of record fails to teach or render obvious determining an overlap area between an area associated with the vehicle trajectory and the object trajectory; determining an exit point for the overlap area based at least in part on the merge location; altering, as an adjusted vehicle trajectory and based at least in part on the exit point, the vehicle trajectory; and controlling the autonomous vehicle to follow the adjusted vehicle trajectory in conjunction with the other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668